IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-10107
                           Summary Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

MARTIN MATHEW WILSON

                  Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:93-CR-2-1-Y
                      --------------------
                        September 5, 2000

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Martin Mathew Wilson appeals the 24-month sentence imposed

by the district court after it found that he had violated four

terms of his supervised release.    Wilson argues that the district

court committed reversible error at sentencing by failing to

recognize that it had the discretion not to revoke his supervised

release at all.    As the Government argues, because Wilson did not

raise this argument in the district court, review is for plain

error only.    See, e.g., United States v. Leonard, 157 F.3d 343,

345 (5th Cir. 1998).    While the district court may have erred in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10107
                                -2-

concluding that it was required to revoke Wilson’s supervised

release, the Government is correct when it argues that any such

error did not affect Wilson’s substantial rights.   Having

reviewed the record, we conclude that nothing in the district

court’s sentencing suggests that – instead of imposing the most

severe sentence in the applicable range – it would have

altogether declined to revoke Wilson’s supervised release if it

had only known that it had the discretion to do so.   Accordingly,

Wilson has not demonstrated any mistake that rises to the level

of plain error.   See id. at 346; United States v. Ravitch, 128
F.3d 865, 869-72 (5th Cir. 1990).

     AFFIRMED.